Seevers, J.
The abstract fails to state that any judgment was rendered. No appeal can be taken in a criminal case until after judgment. Code, § 4522. Eor aught we know, *620no judgment has been rendered in the district court. Error must affirmatively appear. If no judgment has been rendered, this court has no jurisdiction. We cannot say that there was a judgment rendered by the district court, in the absence of any evidence so showing. The appeal must be dismissed. We deem it proper to say that, on the merits, a majority of the court think there is no error in the record.
Dismissed.